EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Kiersz on March 25, 2020.
The application has been amended as follows: 
In claim 1 at line 1, “oxidizing” has been changed to --manufacturing--.
In claim 50 at line 1, “oxidizing” has been changed to --manufacturing--.
In claim 53 at line 1, “oxidizing” has been changed to --manufacturing--.

Allowable Subject Matter
 	Claims 1-10, 36-39, 42, 44, 46-47, and 49-53 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the instant invention regarding, inter alia, a method of manufacturing a porous sintered SOFC interconnector comprising feeding a controlled atmosphere into a furnace during a step of oxidizing such that an air side and a fuel side, a first side opposite a second side, or a first side and a second side which face away from each other in opposite directions, of the SOFC interconnector are exposed to the controlled atmosphere during the oxidizing, the control atmosphere comprising at least 30 volume % nitrogen, at least 10 volume % oxygen, and at least 10 volume % water vapor.  The closest prior art to Qi as cited during prosecution is to oxidizing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/Julian Anthony/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722